In the
            Court of Appeals
    Second Appellate District of Texas
             at Fort Worth
          ___________________________

               No. 02-18-00209-CR
          ___________________________

           EX PARTE LAURA ANN SIPES


        On Appeal from the 89th District Court
              Wichita County, Texas
             Trial Court No. 188,052-C


Before Kerr and Birdwell, JJ.; and Michael C. Massengale
        (Former Justice, Sitting by Assignment)
          Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered Laura Ann Sipes’s and the State of Texas’s “Joint Motion

for Reversal of the Trial Court’s Judgment Without Regard to its Merits.”

      The joint motion is GRANTED, and because the Governor of Texas has

withdrawn extradition warrant numbers 14-71324 and 14-71445 at the request of the

Governor of Missouri, without regard to the merits, we

   • VACATE the trial court’s judgment,

   • DISMISS the writ of habeas corpus, and

   • ORDER Laura Ann Sipes released and discharged from any further
     obligations under governor’s extradition warrant numbers 14-71324 and 14-
     71445.

See Ex parte Gorham, 242 S.W.2d 425, 426 (Tex. Crim. App. 1951).

                                                    Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: April 4, 2019




                                          2